Case 2:18-cv-00483-JRG Document 310 Filed 08/13/21 Page 1 of 4 PageID #: 6702




                         IN THE UNITED STATES DISTRICT COURT
                          FOR THE EASTERN DISTRICT OF TEXAS
                                  MARSHALL DIVISION

LUMINATI NETWORKS LTD.                           §
                                                 §
                   Plaintiff,                    §
                                                 §          Case No. 2:18-CV-00483-JRG
       v.                                        §
                                                 §
BI SCIENCE, INC.,                                §
                                                 §
                   Defendant.
                                                 §

     NOTICE OF FEDERAL CIRCUIT DISTRICT COURT ORDER REGARDING
             DEFENDANT’S MOTION TO STAY ENFORCEMENT

       Plaintiff Luminati Networks Ltd. respectfully notifies the Court and attaches hereto a copy

of an August 6, 2021 order (Dkt. 58, Order, Exhibit A) issued by the United States Court of

Appeals for the Federal Circuit (“Federal Circuit”) in the appeal from this action (2020-2118)

holding in abeyance its ruling on BI Science’s July 26, 2021 motion to stay enforcement filed in

the Federal Circuit pending this Court’s decision on the BI Science’s pending motion to stay

enforcement (Dkt. 265). In the Order, the Federal Circuit indicated as follows:

       BI Science has represented that because of the imminence of an enforcement action
       by an Israeli court, BI's business "will cease to exist" if execution of the judgment
       is not stayed before August 16, 2021. Mot. for Stay at 2. In light of that
       representation, we will reconsider that determination if by then the district court
       has not issued a decision on the stay application pending before it. We expect,
       however, that the district court will act on the application by that time.

       Exhibit A at 2.

Bright Data files this notice to apprise the Court of the parallel motion before the Federal Circuit.

Notably, BI Science has produced no reliable evidence in support of the allegation that it will cease

to exist or indeed be damaged at all.

                                                                                         . Dkt. 254,
Case 2:18-cv-00483-JRG Document 310 Filed 08/13/21 Page 2 of 4 PageID #: 6703




Exhibit A at ¶ 13.



                                                                       Dkt. 82 at 12-13.



                                                         . Dkt. 175-2 at ¶ 2.

       Additionally,




                                                        Dkt. 175 at 2-3; Dkt. 183 at 32:1-3.




                                                  Dkt. 175-2 at ¶ 8.




           Dkt. 254, Exhibit A at ¶ 8.




          Dkt. 183 at 32:1-3.


 Dated: August 10, 2021                      Respectfully submitted,

                                             By: /s/ Robert Harkins
                                             S. Calvin Capshaw
                                             State Bar No. 03783900
                                             Elizabeth L. DeRieux
                                             State Bar No. 05770585
                                             Capshaw DeRieux, LLP
                                             114 E. Commerce Ave.

                                         2
Case 2:18-cv-00483-JRG Document 310 Filed 08/13/21 Page 3 of 4 PageID #: 6704




                                          Gladewater, TX 75647
                                          Telephone: 903-845-5770
                                          ccapshaw@capshawlaw.com
                                          ederieux@capshawlaw.com

                                          Mark Mann
                                          Blake Thompson
                                          Mann | Tindel | Thompson
                                          300 West Main
                                          Henderson, TX 75652
                                          mark@themannfirm.com
                                          blake@themannfirm.com
                                          Office 903-657-8540
                                          Cell 903-658-0401
                                          Marshall Office 903-472-4294
                                          Tyler Office 903-596-0900
                                          Waco Office 254-776-3336

                                          Korula T. Cherian
                                          Robert Harkins
                                          RuyakCherian LLP
                                          1936 University Ave, Ste. 350
                                          Berkeley, CA 94704
                                          sunnyc@ruyakcherian.com
                                          bobh@ruyakcherian.com

                                          Ronald Wielkopolski
                                          RuyakCherian LLP
                                          1901 L St. NW, Suite 700
                                          Washington, DC 20036
                                          ronw@ruyakcherian.com

                                          Attorneys for Plaintiff
                                          Luminati Networks Ltd.




                                      3
Case 2:18-cv-00483-JRG Document 310 Filed 08/13/21 Page 4 of 4 PageID #: 6705




                                CERTIFICATE OF SERVICE

        I hereby certify that all counsel of record who are deemed to have consented to electronic

service are being served this 10th day of August 2021, with a copy of this document via email.


                                             /s/ Robert Harkins



             CERTIFICATE OF AUTHORIZATION TO FILE UNDER SEAL

       I hereby certify that the foregoing document is being filed under seal pursuant to the

Protective Order entered in this matter.


                                             /s/ Robert Harkins




                                                4
